HAWTHORN BANCSHARES, INC.EXCESS BENEFIT PLAN

Effective as of the 1st day of January, 2018, Hawthorn Bancshares, Inc. (the
"Company"), a corporation duly organized and existing under the laws of the
state of Missouri, hereby establishes the Hawthorn Bancshares, Inc. Excess
Benefit Plan (the "Plan").

The Company maintains the Hawthorn Bancshares, Inc. Retirement Plan (the
"Qualified Plan"), a qualified defined benefit pension plan under Section 401(a)
of the Internal Revenue Code of 1986, as amended (the "Code"). The Qualified
Plan provides retirement benefits to its participants based on the employee's
average monthly compensation, subject to certain plan and Code limits on the
amount of compensation able to be taken into account under the Qualified Plan
and benefits able to be provided under the Qualified Plan.

The Company desires to provide selected key management and highly compensated
employees (and those of its affiliates that participate in the Plan) with
retirement benefits in amounts which both restores the benefits lost under the
Qualified Plan solely due to the limits imposed under Code sections 401(a)(17)
and 415.

 

The terms and provisions of the Plan are hereby as follows:




ARTICLE I - DEFINITIONS

For purposes of the Plan, the following terms shall have the meaning set forth
below unless a different meaning is plainly required by context. Capitalized
terms not defined below have the meanings ascribed to them in the Qualified
Plan.

"Benefit Commencement Date" means, for any Participant, the first day of the
first calendar month following the later of (i) the Participant's Separation
from Service, or (ii) the Participant's Normal Retirement Age.

"Board" means the Board of Directors of the Company.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations relating thereto.

"Company" means Hawthorn Bancshares, Inc. or any successor corporation.

"Death Benefit" means the benefit payable to a Participant's Eligible Spouse or
Beneficiary pursuant to Article IV of the Plan.

"Eligible Employee" means an employee of the Company who (i) is a member of a
select group of management or highly compensated employees, (ii) is a
participant in the Qualified Plan and (iii) is specifically selected for
participation by the Board.

"Participant" means an employee of the Company who is a participant under the
Qualified Plan (or any successor plan) and to whom a benefit is payable under
the Plan.





--------------------------------------------------------------------------------

"Plan" means the Hawthorn Bancshares, Inc. Excess Benefit Plan, as the same may
be amended.

"Qualified Plan" means the Hawthorn Bancshares, Inc. Retirement Plan, as amended
from time to time and most recently restated effective January 1, 2010, and any
related successor plan. Any cross reference to a section or provision in the
Qualified Plan is intended to automatically apply to any successor provision
(even if such cross reference is different) unless reference to any such
successor provision would result in an unintended and material change in
benefits under this Plan.

"Qualified Plan Retirement Benefit" means the aggregate benefit payable to a
Participant pursuant to the Qualified Plan by reason of the Participant's
Separation from Service with the Company and all affiliates for any reason other
than death.

"Separation from Service" or "Separates from Service" means the Participant's
separation from service, as defined in Code Section 409A and related guidance
with the Company and its affiliates. Generally, a Participant has a Separation
from Service if the Participant dies, retires, or otherwise has a termination of
employment.

"Single Life Annuity with Ten Years Certain" means a benefit payable monthly
during the life of the Participant with one hundred twenty (120) monthly
payments guaranteed in any event, and the final monthly benefit payment payable
on the first day of the month in which the Participant's death occurs or the one
hundred-twentieth (120th) benefit payment if the Participant has died prior to
that time.  In the event of the death of the Participant after benefits have
commenced under this Plan but before the one hundred-twentieth (120th) benefit
payment is made, all remaining monthly benefit payments shall continue to be
made to the estate of the Participant or the Participant's Beneficiary
designated under the Qualified Plan.

"Supplemental Retirement Benefit" means the benefit payable to a Participant
pursuant to the Plan.

ARTICLE II - ELIGIBILITY

An employee may become a Participant in the Plan if and when (i) the employee is
selected by the Board to be an Eligible Employee and participate in the Plan,
and (ii) the Participant's compensation exceeds the limitations under Code
Section 401(a)(17) on compensation that may be taken into account under the
Qualified Plan, and/or (iii) his Qualified Plan Retirement Benefit exceeds the
maximum limitations set forth under Code Section 415. The Board may require the
Participant to complete additional forms and provide additional data in a timely
manner as determined by the Board in its sole discretion. Such forms may include
the employee's acceptance of the terms and conditions of the Plan.

ARTICLE III - BENEFITS

III.1 Determination of Benefits. The Supplemental Retirement Benefit payable to
the Participant is a monthly benefit that is equal to the amount computed under
Section 3.1(a) below, minus the amount computed under Section 3.1(b) below
where:

(a)





--------------------------------------------------------------------------------

equals the hypothetical Accrued Projected Monthly Retirement Benefit that would
have been payable to the Participant under the Qualified Plan commencing on the
applicable benefit commencement date under the Qualified Plan, and taking into
account any reduction for benefits commencing between the Participant's Early
Retirement Date and Normal Retirement Date, or any increase in benefits
commencing between the Participant's Normal Retirement Date and Late Retirement
Date, without regard to:

(i) the applicable limits under Code Sections 415 and 401(a)(17) or similar
provisions restricting the amount of compensation or benefits that may be
considered under plans qualified pursuant to Code Section 401(a), including the
Qualified Plan; or

(ii) any limitations in the event of inadequate funding as set forth in Article
XVII of the Qualified Plan; and

(b) is the Participant's actual Accrued Projected Monthly Retirement Benefit
under the Qualified Plan commencing on the applicable benefit commencement date
under the Qualified Plan, and taking into account any reduction for benefits
commencing between the Participant's Early Retirement Date and Normal Retirement
Date or any increase in benefits commencing between the Participant's Normal
Retirement Date and Late Retirement Date, without regard to any limitations in
the event of inadequate funding as set forth in Article XVII of the Qualified
Plan.

The amount of the benefits calculated under Section 3.1(a) and Section 3.1(b)
shall be calculated in the same manner and using the same actuarial and other
factors, including but not limited to any early commencement or late
commencement factors, as applied under the Qualified Plan.

III.2 Time of Calculation. A Participant's Supplemental Retirement Benefit
calculated under Section 3.1 is calculated as of the Participant's Benefit
Commencement Date and will not be recalculated thereafter.

III.3 Vesting. The Participant's Supplemental Retirement Benefit is fully vested
at all times.  

III.4 Form of Benefit. The Supplemental Retirement Benefit payable to a
Participant shall be payable as a Single Life Annuity with Ten Years Certain.

III.5 Benefit Commencement Date. Subject to any delay in accordance with Section
3.9, benefits under this Plan commence on the Participant's Benefit Commencement
Date.

III.6 Mandatory Cash-Out. Notwithstanding anything in this Article, if the
Participant's Supplemental Retirement benefit has an Actuarial Equivalent
single-sum value less than $50,000  on the Participant's Benefit Commencement
Date of the Participant's Separation from Service, the Participant's
Supplemental Retirement Benefit will be distributed in a single lump-sum payment
within thirty (30) days after the date of the Participant's Benefit Commencement
Date.

III.7 Reemployment; Nonduplication. If a Participant becomes reemployed as an
employee after the Benefit Commencement Date, the Participant shall continue to
receive payment





--------------------------------------------------------------------------------

of the Supplemental Retirement Benefit from the Plan, but, until the Participant
again Separates from Service, the amount of such payments will not be increased
by any benefits accrued following the Participant's reemployment. In calculating
the Supplemental Retirement Benefit after Separation from Service following
reemployment, the Participant's prior service and earnings will be taken into
account regardless of whether a prior payment of benefits to the Participant has
been made under the Plan. Any additional benefits that accrue will be treated as
a separate benefit under the Plan and will be distributed in accordance with the
terms of this Article III.

III.8 Delay for Specified Employees. Notwithstanding any other provision of the
Plan to the contrary, if a Participant is a specified employee (within the
meaning of Code Section 409A(a)(2)(B)(i) and other issued Treasury Regulations
and interpretive guidance) and benefits commence on account of that
Participant's Separation from Service (other than on account of the
Participant's death or where such payment is otherwise payable more than six (6)
months after such Separation from Service), the Benefit Commencement Date will
be delayed until the first business day of the seventh (7th) month following the
month in which the Participant Separates from Service. During this six-month
delay period, all benefit payments which otherwise would have been made during
such six-month period shall accumulate without interest and be paid as a lump
sum on the first business day of the seventh (7th) month at the time other
benefit payments commence.

ARTICLE IV - DEATH BENEFITS

IV.1 Death Benefit Prior to Commencement. If a Participant dies before his or
her Benefit Commencement Date, a death benefit shall be paid to the
Participant's Eligible Spouse or, if none, the Participant's Designated
Beneficiary only if the Participant's Eligible Spouse or Designated Beneficiary
would have been eligible for a death benefit under Section 4.2 of the Qualified
Plan, or any successor provision.  If the Participant's Eligible Spouse or
Designated Beneficiary is eligible for a death benefit under this Plan, the
amount of such death benefit and the commencement of any such benefit shall be
as set forth in this Section 4.1.

(a) Amount. The death benefit payable to the Participant's Eligible Spouse or
Designated Beneficiary shall be one hundred twenty (120) monthly payments
commencing on the first day of the month following the month in which the
Participant would have attained his or her Normal Retirement Age if he or she
had not died, with each such monthly benefit payment equal to the difference
between the monthly benefits determined under Section 4.1(a)(i) and Section
4.1(a)(ii) below where:

(i) equals the hypothetical Accrued Projected Monthly Retirement Benefit that
would have been payable to the Participant under the Qualified Plan commencing
on his or her Normal Retirement Date and payable as a Single Life Annuity with
Ten Years Certain if he or she had ceased to be an employee of the Company as of
the date of his or her death, without regard to:

(A) the applicable limits under Code Sections 415 and 401(a)(17) or similar
provisions restricting the amount of compensation or benefits that may be
considered under plans qualified pursuant to Code Section 401(a), including the
Qualified Plan; or

(B)





--------------------------------------------------------------------------------

any limitations in the event of inadequate funding as set forth in Article XVII
of the Qualified Plan; and

(ii) is the amount, as of the date of the Participant's death, of the
Participant's actual Accrued Projected Monthly Retirement Benefit under the
Qualified Plan commencing on his or her Normal Retirement Date and payable as a
Single Life Annuity with Ten Years Certain without regard to any limitations in
the event of inadequate funding as set forth in Article XVII of the Qualified
Plan.

The amount of the benefits calculated under Section 4.1(a)(i) and Section
4.1(a)(ii) shall be calculated in the same manner and using the same actuarial
and other factors as applied under the Qualified Plan and the final monthly
benefit under this Section 4.1(a) shall be reduced by (a) 1/180th for each of
the first 60 months the Participant's date of death preceded his Normal
Retirement Date; (b) 1/360th for each of the second 60 months the Participant's
date of death preceded his Normal Retirement Date; and (c) actuarially reduced
for any period in excess of 10 years the Participant's date of death preceded
his Normal Retirement Date.

IV.2 Form and Commencement of Benefit. The Death Benefit payable under this
Article 4 will be paid for a period of 120 months and the first payment shall be
made within 90 days of the Participant's death.   

IV.3 Death Benefit After Commencement. If the Participant dies after commencing
payment of the Participant's Supplemental Retirement Benefit in accordance with
Article 3, the Death Benefit will be the benefit (if any) payable in accordance
with the form of benefit in effect pursuant to Section 3.4.

IV.4 Forfeiture of Benefits At Death. At the Participant's death, the value of
any portion of the Participant's Supplemental Retirement Benefit not paid as a
Death Benefit under this Article will be forfeited.

ARTICLE V - ADMINISTRATION

V.1 Administration by the Company. The Company shall be responsible for the
general operation and administration of the Plan and for carrying out its
provisions.

V.2 General Powers of Administration. All provisions set forth in the Qualified
Plan with respect to the administrative powers and duties of the Company,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan. The Company is entitled to rely
conclusively on all tables, valuations, certificates, opinions, and reports
furnished by any Actuary, accountant, counsel, or other person engaged by the
Company with respect to the Plan.

ARTICLE VI - AMENDMENT; TERMINATION

The Board may, at any time and from time to time, alter, amend, suspend, freeze,
or terminate this Plan in whole or in part. No amendment shall directly or
indirectly deprive any current or former Participant or Eligible Spouse of all
or any portion of any Supplemental





--------------------------------------------------------------------------------

Retirement Benefit or Death Benefit which has accrued prior to the effective
date of such amendment or termination. In the event the Plan is terminated, the
Company will continue to administer the Plan until all amounts accrued have been
paid.

ARTICLE VII - MISCELLANEOUS

VII.1 No Right to Employment. Nothing contained in this Plan will confer upon
any Participant the right to be retained in the service of the Company, nor may
it interfere with the right of the Company to discharge or otherwise deal with
Participants without regard to the existence of this Plan.

VII.2 Headings. The headings of various articles and sections in the Plan are
solely for convenience and are shall not be relied upon in construing any
provisions.

VII.3 Funding Status. The Plan at all times will be entirely unfunded and no
provision will be made with respect to segregating any assets of the Company for
payment of any benefits. Any Participant or Eligible Spouse will only have the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan. The Company may choose to establish a separate trust (the
"Trust"), and to contribute to the Trust from time to time assets that will be
held therein, subject to the claims of the Company's creditors in the event of
the Company's insolvency, until paid to Plan Participants and Surviving Spouses
in such manner and at such times as specified in the Plan.  It is the intention
of the Company that such Trust, if established, will constitute an unfunded
arrangement, and will not affect the status of the Plan as an unfunded Plan.
 The trustee of the Trust may invest the Trust assets, unless the Board, in its
sole discretion, chooses either to instruct the trustee as to the investment of
Trust assets or to appoint one or more investment managers to do so.

VII.4 Governing Law. The Plan shall be construed, administered, and governed in
all respects in accordance with the applicable federal law and, to the extent
not preempted by federal law, in accordance with the laws of the State of
Missouri.

VII.5 Nontransferability.  To the maximum extent permitted by law, no benefit
under the Plan may be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment, or encumbrances of any kind.
 

VII.6 Binding Effect.  This Plan is binding on the Company and will bind with
equal force any successor of the Company, whether by way of purchase, merger,
consolidation or otherwise.

VII.7 Code Section 409A. This Plan is intended to meet the requirements of
Section 409A of the Code and may be administered in a manner that is intended to
meet those requirements and will be construed and interpreted in accordance with
such intent.  All payments are subject to Section 409A of the Code and will be
paid in a manner that will meet the requirements of Section 409A of the Code,
including Treasury Regulations or other guidance issued, such that the payment
will not be subject to the excise tax applicable under Section 409A of the Code.
 Any provision of this Plan that would cause the payment to fail to satisfy
Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with





--------------------------------------------------------------------------------

Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code.

VII.8 Severability.  If a court of competent jurisdiction holds any provision of
this Plan to be invalid or unenforceable, the remaining provisions of the Plan
shall continue to be fully effective.

This Plan is established this 7th day of November, 2018, by a duly authorized
officer of the Company and is except as otherwise indicated, effective as of
January 1, 2018.












